Yates, J.
delivered the opinion of the court. The evidence was properly overruled. There can be no question, that the confessions and declarations of John Richardson, and the parol exchange between Mm and William Richardson, could not be received as evidence of title. There was no evidence of the eodstence of a deed; and the declarations of the defendant and William Richardson, of ineffectual searches for it, could not avail in support of the defendant’s claim. What the effect of an outstanding and forfeited mortgage, with an agreement on the part of the mortgagor stated in it, like the one offered in evidence would be, cannot now come in question. The claim under the mortgage was extinguished. It had been paid off and cancelled ; and its operation was thereby effectually destroyed. That the payment was made, by the defendant does not vary the law on the subject.
Judgment for the plaintiff.